                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

BARRY WILSON,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Civil No. 3:19-cv-00798
                                                   )      Judge Trauger
MIDDLE TENNESSEE STATE UNIVERSITY,                 )
ET AL.,                                            )
                                                   )
       Defendants.                                 )

                                         ORDER

       On February 23, 2021, the Magistrate Judge issued a Report and Recommendation

(Doc No. 56), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the Motion for Summary Judgment

filed by the defendants (Doc. No. 38) is GRANTED, and this case is DISMISSED WITH

PREJUDICE as to all claims.

       The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil

Procedure.

       It is so ORDERED.


                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:19-cv-00798 Document 61 Filed 03/16/21 Page 1 of 1 PageID #: 320
